F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 16 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ERMA L. COOK,

                Plaintiff - Appellant,

    v.                                                    No. 02-7108
                                                    (D.C. No. 01-CV-602-P)
    JO ANNE B. BARNHART,                               (E.D. Oklahoma)
    Commissioner of the Social Security
    Administration,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before BRISCOE , PORFILIO , and ANDERSON , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Claimant Erma L. Cook appeals from an order of the district court

affirming the Commissioner’s determination, at step four of the five-part

sequential process for determining disability, that she is not entitled to social

security benefits.   See Williams v. Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988)

(discussing the five-step sequential process). After reviewing the

Commissioner’s decision to determine “whether the factual findings are supported

by substantial evidence and whether correct legal standards were applied,”

we affirm. See Kelley v. Chater , 62 F.3d 335, 337 (10th Cir. 1995).

       Claimant applied for supplemental security income payments and disability

insurance benefits in February 1997. She had an acute cerebrovascular accident,

or stroke, with right side involvement on January 12, 1997. Additionally, she has

blood-pressure problems, non-insulin dependent diabetes, and high cholesterol.

After an administrative hearing at which a vocational expert (VE) testified, an

administrative law judge (ALJ) ruled against claimant. The ALJ found that

claimant was severely impaired by the latent effects of cerebrovascular disease

and hypertension but that the severity of her impairments did not meet a listing

requirement. Further, the ALJ determined that claimant was not disabled because

she retained the residual functional capacity (RFC) to perform a wide range of

light work and could, therefore, return to her past relevant work as a case




                                          -2-
manager, sheltered workshop coordinator, bakery sales clerk/cashier, store clerk,

or store manager.

      On appeal, claimant first challenges the ALJ’s determination, at step

three of the sequential analysis, that she did not meet a listed impairment under

20 C.F.R. Pt. 404, Subpt. P, App. 1. Specifically, she contends that substantial

evidence shows that she actually met the requirements of listing 11.04, applicable

to a central nervous system vascular accident impairment. The relevant listing

requires the existence of “[s]ignificant and persistent disorganization of motor

function in two extremities, resulting in sustained disturbance of gross and

dexterous movements, or gait and station” for “more than 3 months post-vascular

accident.” The cross-referenced § 11.00(C) states that the assessment of such an

impairment “depends on the degree of interference with locomotion and/or

interference with the use of fingers, hands, and arms.”

      The records of claimant’s treating physician show that on January 12, 1997,

claimant was hospitalized for an acute cerebrovascular accident resulting in

right-sided muscular weakness. On April 14, 1997, claimant walked with

a pronounced limp, using a cane but not an orthotic brace. She also had some

trouble using her right hand. The physician opined that, in spite of her weakness

and coordination problems, claimant should be able to perform occupations that

did not require long periods of standing or walking. A consultative physician


                                         -3-
conducted an examination on May 31, 1997, and found that claimant was

neurologically intact, with no sensory deficits in her extremities. A third

physician examined claimant on October 1, 1998. This physician determined that

claimant was fifty percent disabled due to a right-leg limp, decreased right-hand

grip strength, and decreased range of motion of the neck, but believed that she

could be trained for work that did not include manual labor. Based on the

physicians’ reports and the ALJ’s decision to discount claimant’s testimony to

the extent it conflicted with the medical record, we conclude that substantial

evidence supports the ALJ’s determination that claimant’s post-stroke impairment

was not of such a degree as to meet listing 11.04.

      Claimant next contends that the ALJ failed to make the required analysis

at step four of the five-step analysis. She essentially argues that her alleged

impairments were more serious or severe than determined by the ALJ. The record

provides medical documentation, claimant’s statements concerning her physical

condition and the demands of her past relevant work, and testimony from a VE.

We may not reweigh the evidence or substitute our judgment for that of the

agency. Casias v. Sec’y of Health & Human Servs      ., 933 F.2d 799, 800 (10th Cir.

1991). It is clear from our reading of this record that the ALJ performed the

proper analysis under step four, and that his findings are supported by substantial




                                          -4-
evidence. Thus, the ALJ properly found that claimant could perform a wide range

of light work and could therefore return to her past relevant work.

      AFFIRMED.


                                                    Entered for the Court



                                                    Stephen H. Anderson
                                                    Circuit Judge




                                         -5-